DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (2012/0049441) in view of Huang et al. (8,430,399).

 	Regarding claim 1, Kimura teaches a medium ejecting apparatus comprising: 
 	a housing (fig. 1, item 100) including an ejection port (fig. 1, item 120) to eject a medium; 
a tray (fig. 1, item 91a) provided below the ejection port, to load the medium ejected from the ejection port (see fig. 2); and 
 	a medium regulating member (fig. 14, item 300/320), wherein the medium regulating member includes a medium contacting portion (fig. 14B, item 321) capable of regulating a position of a front end of the medium on the tray in a medium ejecting direction (see fig. 14A), provided to be in contact with a placing surface of the tray (see fig. 14A),
a first supporting portion (fig. 14B, portion between portion 321 and portion 322) having a length dimension and supporting
a second supporting portion (fig. 14B, item 330) having a length dimension and ing the first supporting portion (see fig. 14, Note that the housing is being defined so as not to include the area with tray 91a onto which printed media are discharged).
Kimura does not teach a guide having a length dimension, wherein the medium contacting portion, the first supporting portion and the second supporting portion configured to be the length dimension of the second supporting portion is parallel to the length dimension of the guide and the second supporting portion is configured not to swing relative to the housing, and wherein the length dimension of the first supporting portion is parallel to the length dimension of the second supporting portion in a state where the medium regulating member is accommodated in the housing, and is inclined with respect to the length dimension of the second supporting portion in a state where the medium regulating member is drawn out from the housing. Huang teaches a medium output unit that is drawn out by sliding from a housing so as to contact the medium after processing of the medium (Huang, see figs. 4-6, Note item 220 that is pulled out by a user by sliding from the housing to accommodate processed media. Note that if Huang’s items 224 and 221 are analogized to Kimura’s first and second supporting portions, respectively, the newly added claim limitations are met. That is, the second supporting portion 221 travels along a guide in parallel with the guide direction and does not rotate with respect to the housing or the length dimension of the guide. Further, the length dimension of the first supporting portion 224 is parallel with the length dimensions of the second supporting portion and the guide when not drawn out of the housing (fig. 4) while the length dimension of the first supporting portion is include relative to the length dimensions of the second supporting portion and the guide in the drawn-out position (fig. 6). Note that the tip of the first supporting portion 224 is being analogized to the medium contacting portion). It would have been obvious to one of ordinary skill in the art at the time of invention to draw the medium regulating member disclosed by Kimura out of a housing by sliding, as disclosed by the medium output tray of Ishida, because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
Examiner acknowledges that the sliding element of Huang is a medium output tray while Kimura discloses a medium regulating member. Nonetheless, Examiner maintains that it would have been obvious to one of skill in the art at the time of invention to apply the sliding arrangement disclosed by Huang to any extendable medium handling device for outputting media after printing. In other words, because printers at the time of invention had any number of telescopic or extending sliding components for handling the media before or after printing, it would have been obvious to apply that sliding operation to any components used for media handling outside of the main body of the printer. 
 	Regarding claim 2, Kimura in view of Huang teaches the medium ejecting apparatus according to claim 1, wherein the medium contacting portion is linearly formed along a direction perpendicular to the medium ejecting direction (Kimura, see fig. 14, Note that to say that something is “formed in a direction” can mean anything, and to say that something is “linearly formed” does not add specificity. In other words, the medium contacting portion can be said to be “linearly formed” when it is manufactured or before it is installed in the printer. The claimed language does not specify the orientation of the contacting portion with respect to any other structural components in the claimed device). 	Regarding claim 3, Kimura in view of Huang teaches the medium ejecting apparatus according to claim 1, wherein a distance from the ejection port to the medium contacting portion is less than a maximum size of a medium supported by the medium ejecting apparatus and equal to or larger than a size of a small-sized medium (Kimura, compare figs. 13, 14, Note that this is the case). 	Regarding claim 5, Kimura in view of Huang teaches medium ejecting apparatus according to claim 1, further comprising a load member (Kimura, fig. 14, item 333) attachable to and detachable from the first supporting portion (Kimura, see fig. 14), and capable of changing an attaching position to the first supporting portion in the medium ejecting direction (Kimura, see fig. 14). 	Regarding claim 6, Kimura in view of Huang teaches medium ejecting apparatus according to claim 1, wherein the housing capable of being opened and closed, and the first supporting portion is swingably provided upward with respect to the second supporting portion when the housing is opened in a state where the medium regulating member is pulled out from the housing (Kimura, see figs. 1, 2, 14, Note that the housing can be opened in a number of different fashions and that the first supporting portion can swing upwardly with respect to the second supporting portion at any time). 	Regarding claim 8, Kimura in view of Huang teaches medium ejecting apparatus according to claim 1, wherein an extending direction of the first supporting portion drawn out from the housing and supported by the second supporting portion is different from a direction in which the first supporting portion is drawn out from the housing (Kimura, see fig. 14). 	Regarding claim 9, Kimura in view of Huang teaches medium ejecting apparatus according to claim 1, wherein the second supporting portion swingably supports the first supporting portion in a vertical direction (Kimura, see fig. 14).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Huang as applied to claim 1 above, and further in view of Hirai et al. (8,608,161).

 	Regarding claim 4, Kimura in view of Huang teaches medium ejecting apparatus according to claim 1. Kimura in view of Huang does not teach wherein the first supporting portion includes an opening to adjust a load applied from the medium contacting portion to the tray. Hirai teaches a medium regulating member with a first supporting portion with an opening (Hirai, see fig. 2B, Note opening in first supporting portion 2. Note that the opening can be said to “adjust a load applied from the medium contacting portion to the tray” because the language in question could mean any number of things). It would have been obvious to one of ordinary skill in the art at the time of invention to widen the medium regulating member of Kimura in view of Ishida and add an opening as disclosed by Hirai because doing so would allow for a greater span in the width direction of the sheet to be controlled by the regulating member while keeping the regulating member light enough so as not to cause and excessive load on the tray.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Huang as applied to claim 1 above, and further in view of Otani et al. (2011/0285077).

 	Regarding claim 7, Kimura in view of Huang teaches medium ejecting apparatus according to claim 1. Kimura in view of Huang does not teach wherein the tray includes a first tray and a second tray pulled out from the first tray. Otani teaches this (Otani, see fig. 2). It would have been obvious to one of skill in the art at the time of invention to use a telescopic tray outside of the housing, as disclosed by Otani, with the device disclosed by Kimura in view of Ishida because doing so would allow for a smaller housing by providing the discharge tray outside of the housing. Upon combination of Otani with Kimura, the following limitation would be met: the medium contacting portion is in contact with the first tray and not in contact with the second tray, in a state where the medium regulating member is pulled out from the housing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853